Citation Nr: 1410547	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1962 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's COPD did not manifest during service or within one year of separation and has not been linked by competent, probative evidence to service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2008 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, Social Security Administration (SSA) records and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA examination in September 2009 which involved a review of the Veteran's claims file, an in-person interview with the Veteran, a respiratory assessment, including pulmonary function testing, and an opinion concerning the Veteran's condition.  The Board finds this examination to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").





III.  Analysis

The Veteran asserts that he was treated for bronchopneumonia and shortness of breath while in service and that his current chronic respiratory problems are related to service.

April 1999 SSA records indicate that the Veteran has had COPD since 1995.  VA medical center (VAMC) records also reflect ongoing treatment for COPD since 2001 and a September 2009 VA examination confirmed severe obstructive and restrictive lung disease.  The Veteran's current diagnosis of COPD is established.

STRs from February 1963 indicate that the Veteran was admitted to the hospital under a provisional diagnosis of viremia for acute onset of chills, fever, vomiting and backache.  Chest x-rays revealed pneumonitis in the right lower lung and follow up films showed similar areas progressing to the right and left upper lobes and left lower lobe.  The Veteran was treated for several weeks and the diagnosis was changed to bilateral bronchopneumonia.  X-rays taken in March 1963 showed marked improvement in the multiple infiltrations, with the only residual being increased markings in the right base.  

In July 1964, the Veteran complained of shortness of breath.  STRs indicate that the physical exam findings were negative but that the Veteran received a chest x-ray, CBC and EKG.  The results of those tests however, are not present in the record, although the STRs indicate that the Veteran's lungs were normal at separation.  There is no record of complaints of or treatment for COPD in service and there is no reference in the Veteran's STRs to an ongoing or chronic respiratory condition.  

The Board next turns to the question of whether there is a nexus between the illness the Veteran experienced during service and his current COPD. 

In his March 1999 application for SSA benefits, the Veteran repeatedly stated that his respiratory problems began in the late 1980s.  He also noted that he changed jobs in 1988 to director of computer operations. 

September 2009 VAMC records indicate that the Veteran had a 15 pack-year smoking habit, but that he had quit 35 years prior. 

The September 2009 VA examiner opined that it was unlikely that a condition such as a pneumonia-type problem in the early 1960's would cause or contribute to the development of the severe lung disease that the Veteran currently has.  The examiner based his opinion in part on STRs which show that the Veteran's lungs were clear upon separation.  He further noted that chest x-rays did not detect any asbestos-type problems that could have been associated with the Veteran's service.  The examiner concluded that the Veteran's current respiratory problems were not likely due to his active duty.

A June 2011 letter from the Veteran's private physician stated that it is very unusual for a person age 24 to have persistent shortness of breath and pulmonary symptoms after he received treatment for bronchopneumonia.  The letter also stated that the Veteran's condition did not resolve after his initial evaluation and treatment, and continued to progress over the years. 

At his May 2012 hearing, the Veteran stated that he had been receiving treatment for his pulmonary condition since approximately 1987.  He also states that since his separation from service he has had to take jobs that were progressively less labor intensive, owing to his difficulties breathing.

After considering the evidence, the Board finds the September 2009 VA examination report to be the most probative evidence on the question of whether a nexus exists between the Veteran's current condition and his in-service illness.  The September 2009 opinion is based on a review of the entire record and offers an opinion with a supporting rationale based on the evidence.

While the Veteran's private physician is certainly familiar with the Veteran's pathology since 2005 and clearly has reviewed at least some of the Veteran's STRs, it is unclear which of the Veteran's other medical treatment records, if any, the doctor reviewed before forming his opinion.  Furthermore, his statement that "the [Veteran's] condition did not resolve after treatment" infers that the Veteran either has had bronchopneumonia since 1963, or that he had undiagnosed COPD during service and for 25 years thereafter before it was objectively diagnosed.  However, the doctor does not specifically state which of these theories he believes to be true, nor does he explain how he arrived at that conclusion.  Additionally, the letter is at odds with the Veteran's own report that his chronic respiratory problems began in the late 1980s.  The Board thus affords the letter less probative value than the September 2009 VA examiner's opinion. 

The Board has also considered the Veteran's lay statements concerning his respiratory condition.  Although the Veteran as a layperson is competent to describe his illness during service and the symptoms of his current COPD such as shortness of breath, he is not competent to diagnose the underlying pathology causing the COPD.  Accordingly, his opinion regarding the etiology of his disability has no probative value.  

The Board also notes in its calculus the nearly 25-year span between the Veteran's separation from service and the next complaint of or treatment for a respiratory condition.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current respiratory condition is related to service. Accordingly, service connection for COPD is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a respiratory disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


